Citation Nr: 1801037	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the August 2010 rating decision denied service connection for a right hip disorder and tinnitus, among other claims.  The Veteran filed a notice of disagreement (NOD) in April 2011 with regard to the right hip and tinnitus claims.  Thereafter, in May 2013, the RO granted the Veteran service connection for tinnitus.  As this claim has been granted in full, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran had a Board hearing in October 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a right hip disorder which had its onset during, or is related to, his service.  In this regard, during a hearing before a Decision Review Officer in October 2012, the Veteran reported that another soldier caused him to fall while skiing and that he twisted and pulled his right hip at such time.  He also reported being put on light duty as a result of this fall for five or six months.  The Veteran further reported that, after his discharge from service, he would experience right hip pain if he walked too much.  He also stated that he served in the reserves following his discharge from active duty service until 1966.  Thereafter, during the October 2017 Board hearing, the Veteran stated that the service treatment records (STRs) associated with the file are incomplete, to include missing his Reserve medical and service personnel records (SPRs).  The Veteran also filed a claim of service connection for a right knee disorder in October 2017 and stated that his right hip disorder may be related to such disorder.

The Veteran's STRs contain a record from March 1961 which states that he fell while skiing and injured his left knee.  Thereafter, during his separation examination in January 1962, the Veteran marked his lower extremities as "normal" and did not note any right hip issues.  He also completed a report of medical history at such time.  The Veteran reported experiencing cramps in his legs, but did not report a history of any other lower extremity issues.

Post-service VA treatment records associated with the file in February 2010 show that the Veteran sought treatment for radicular pain in his right leg in August 2002.  The Veteran reported that he was in an accident many years earlier in which he injured his cervical spine, which caused temporary loss of sensation in his feet.  Thereafter, in October 2010, a VA physician reported that the Veteran has mild degenerative narrowing of the right hip which is almost unchanged since 2002.

The Veteran was afforded an examination in regard to his right knee claim in November 2017.  The examiner found that the Veteran's right knee disorder was not related to his service.  However, as of yet, no medical opinion has been obtained as to whether the Veteran's right hip disorder was incurred in service.  The Board finds that the low threshold requirement has been met to afford him an examination to address the nature and etiology of his right hip disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, while on remand, the RO should undertake all appropriate measures to locate and associate any additional STRs and SPRs not currently associated with the file, to include the Veteran's Reserve personnel and treatment records.  Furthermore, updated VA treatment records should also be associated with the file.

Accordingly, the claim is REMANDED for the following actions:

1.  Make additional requests from all appropriate source(s) for a complete copy of the Veteran's service records, including STRs and SPRs, that are not already included in the claims file.  Specifically, attempt to obtain complete copies of such records from the Veteran's reported service in the Reserves following his discharge from active duty service.

If such records are unavailable, document the unavailability in the Veteran's claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from October 2017.

3.  After completing the records development indicated above, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his current right hip disorder(s).  The entire claims file should be reviewed by the examiner.

The examiner should identify all of the Veteran's current right hip disorders present during the period on appeal.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had its onset during or is otherwise related to service, to include the Veteran's in-service fall while skiing.  

A detailed rationale for any opinion offered should be provided.

4.  Finally, readjudicate the appeal.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.  Thereafter, if indicated, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

